Citation Nr: 1328131	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for recurrent subluxation or lateral instability residual to a right knee strain from June 16, 2008 to May 7, 2009?

2.  Entitlement to a separate, compensable evaluation for limitation of motion residual to a right knee strain from June 16, 2008 to May 7, 2009?

3.  What evaluation is warranted for recurrent subluxation or lateral instability residual to a right knee strain from May 8, 2009?

4.  Entitlement to an evaluation higher than 10 percent for limitation of motion residual to a right knee strain from May 8, 2009.

5.  Entitlement to an extra-schedular rating for residuals of right knee strain. 

6.  Entitlement to a total disability rating based on individual employability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from July 1979 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted entitlement to service connection for residuals of a right knee strain and assigned a 10 percent rating, effective June 16, 2008.  The Veteran timely appealed the assigned rating.  The issues as listed on the title page are explained in the decision below.

In March 2013, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record in the Virtual VA claims file.

The issues regarding what separate ratings are warranted for recurrent subluxation or lateral instability, and limitation of motion, both residual to a right knee strain, from May 8, 2009; entitlement to a total disability rating based on individual employability; and entitlement to an extra-schedular rating for residuals of a right knee strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 16, 2008 to May 7, 2009, right knee impairment was manifested by not more than slight recurrent subluxation or lateral instability.

2.  From June 16, 2008 to May 7, 2009, there was a noncompensable limitation of right knee motion objectively confirmed by satisfactory evidence of painful motion.

3.  From June 16, 2008 to May 7, 2009, there was no compensable limitation of flexion or extension, ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  From June 16, 2008 to May 7, 2009, the criteria for an initial rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).

2.  From June 16, 2008 to May 7, 2009, the criteria for a separate initial rating of 10 percent, but no higher, for limitation of motion residual to a right knee strain, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 4.71a, Diagnostic Codes 5010-5003 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

All of the issues being decided herein arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his right knee disability.  As service connection, an initial rating, and an effective date have been assigned in connection with the claim on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran during the time period relevant to the claims being decided herein by obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording an August 2008 VA-authorized examination.  There is no evidence that additional records dated during the time period being addressed have yet to be requested, or that additional examinations are in order for this time period.

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as explained in the remand section below, there is insufficient evidence to address the claim of entitlement to a higher initial rating from May 8, 2009, and the Board will therefore address only the period prior to this date. 

The RO assigned a 10 percent rating for residuals of a right knee strain under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  The purpose of a hyphenated rating "is to add information to help describe the origins of a single disability when the disability is not one listed under the explicit [diagnostic code] for the given condition."  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Diagnostic Code 5010 applies to arthritis due to trauma substantiated by X-ray findings and is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides the arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where this limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for limitation of motion of the knee are Diagnostic Codes 5260 and 5261 applicable to limitation of flexion and extension, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating; and a limitation of flexion to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable rating; and a limitation to 10 degrees warrants a 10 percent rating.  Id.

The normal range of motion of the knee is 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

VA regulations also provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  These regulations apply regardless whether the painful motion is related to arthritis and may warrant a rating of 10 percent even in the absence of limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Finally in this regard, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5257, applicable to "other impairment" of the knee provides ratings for different degrees of recurrent subluxation or lateral instability: 10 percent if it is slight, and 20 percent if it is moderate.  38 C.F.R. § 4.71a.

Significantly with regard to this case, VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  In addition, VA's General Counsel has found that separate ratings may be assigned under Diagnostic Codes 5260 and 5261, where there is compensable limitation of flexion and extension.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

In this case, the evidence shows slight lateral right knee instability, and a noncompensable, but painful, limitation of right knee motion, from June 16, 2008 to May 7, 2009.  These findings warrant the assignment of separate 10 percent ratings for right knee lateral instability and limitation of right knee motion, each residual to a right knee strain.

The primary medical evidence during the appeal period consists of the August 2008 VA-authorized examination and treatment records from the Tufts Medical Center dated up to and including May 7, 2009.  On the August 2008 VA-authorized examination, right knee range of motion was from 0 to 140 degrees with no pain and no additional limitation of joint function by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no edema, effusion, weakness, redness, heat, or guarding of movement.  There was tenderness, and the Veteran subjectively reported weakness, stiffness, swelling, giving way, locking, and dislocation.  The diagnosis was right knee strain.

Private treatment records indicated some subluxation or instability and also some limitation of motion.  A June 2008 Tufts Medical Center X-ray report indicated that there was no loss of joint space but also noted, "There may be slight lateral subluxation of the patella."  A July 2008 Tufts treatment note indicated that the Veteran complained of right knee pain and instability.  He reported right knee buckling at work as a security guard, and that the knee had been braced.  On examination, the Veteran walked with a slightly antalgic gait on the right knee and had a 2+ pivot shift, but was stable to varus and valgus testing.  Lachman's testing revealed a 2B Lachman with soft endpoint, and posterior drawer testing was negative.   A November 2008 Tufts Medical center treatment note indicated full extension and 130 degrees of flexion.  While the knee was stable to varus and valgus testing, there was a 2+ pivot shift and a 2B Lachman test suggesting some instability.  The Veteran also reported several episodes of giving way and reported that he was then unemployed due to his knee.  

A November 2008 Shields MRI report indicated that the anterior cruciate ligament was nearly completely torn, the medial collateral ligament was thickened, there was a medial meniscus tear and subtle horizontal tear of the lateral meniscal body with prepatellar bursitis.  The patella was subluxed one centimeter.  During the Board hearing, the Veteran indicated that he experienced significant right knee pain and used a brace and cane.

The above evidence reflects that while the August 2008 VA-authorized examination was essentially normal with regard to the right knee, during the period up to and including the most recent, May 7, 2009 Tufts Medical Center record, there has been evidence of both subluxation/instability and painful motion.  In addition, the Veteran is competent to testify to his observations with regard to pain and giving way.  As the evidence is at least evenly balanced as to whether the Veteran has experienced these symptoms from June 16, 2008 to May 7, 2009, with reasonable doubt resolved in favor of the Veteran the Board finds that he is entitled to separate ratings for these symptoms pursuant to the General Counsel opinions cited above.  38 U.S.C.A. § 5107(b).  The only remaining question in this regard is whether the Veteran is entitled to an initial rating higher than 10 percent for either subluxation/instability or limitation of motion.  For the following reasons, the Board finds that he is not.

The evidence reflects that the degree of subluxation/instability is most nearly characterized as slight.  The June 2008 Tufts X-rays specifically characterized subluxation as slight.  In addition some stability testing such as varus and valgus was negative.  Moreover, the November 2008 MRI indicated that the patella was subluxed only one centimeter.  This evidence along with the finding of no subluxation on the August 2008 VA-authorized examination reflects that the degree of recurrent subluxation or lateral instability during the term most nearly approximated slight, and an initial rating higher than 10 percent is therefore not warranted for recurrent subluxation or lateral instability residuals to right knee strain is not warranted from June 16, 2008 to May 7, 2009.

As to limitation of motion, extension has been a normal 0 degrees and flexion has been far greater than even the 60 degrees specified by Diagnostic Code 5260 as warranting a noncompensable rating throughout the relevant period.  Moreover, the most thorough range of motion testing during the relevant time period was during the August 2008 VA-authorized examination which revealed no additional limitation of motion after repetitive motion testing.  The Veteran did not indicate at any point during the appeal period that he had flare-ups that limited the range of motion of his right knee that would have warranted a compensable ratings for limitation of either flexion or extension.  Therefore, neither a rating higher than 10 percent for limitation of motion residual to a right knee strain, nor separate ratings for limitation of flexion and extension, are warranted from June 16, 2008 to May 7, 2009.

As to the other diagnostic codes applicable to the knee, the evidence did not indicate that there was ankylosis warranting a higher rating under Diagnostic Code 5256 or impairment of the tibia and fibula, warranting a higher rating under Diagnostic Code 5262.  Moreover, although there is evidence of meniscus tears, the equivalent of dislocated semilunar cartilage rated under Diagnostic Code 5258, there is no evidence of episodes of locking, pain, and effusion into the joint warranting any higher or separate rating under Diagnostic Code 5258.  38 C.F.R. § 4.71a. 

The Board notes that the issue of entitlement to an extra-schedular rating for residuals of a right knee strain and entitlement to a total disability rating based on individual unemployability as part of the claim for entitlement to higher ratings for residuals of a right knee strain are being remanded.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain is not warranted from June 16, 2008 to May 7, 2009 and a separate rating of 10 percent, but no higher, is warranted for limitation of motion residual to a right knee strain during this time period.  Therefore, to the  extent the claims are being denied, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).
 
ORDER

An initial rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain from June 16, 2008 to May 7, 2009 is denied.

Entitlement to an initial rating of 10 percent, but no higher, for limitation of motion residual to a right knee strain from June 16, 2008 to May 7, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

During the Board hearing, the representative contended that, in light of the fact that the most recent VA examination was in August 2008 and that the Veteran had indicated that his right knee disability had worsened since that time, a remand for a new examination was warranted.  The Board agrees.  In addition, the Veteran indicated that he continued to receive treatment for his right knee at the Tufts Medical Center, but the most recent records from that facility are dated in May 2009.  Consequently, the Board will remand the claims as they relate to the time period from the last available record from Tufts, i.e., May 7, 2009, for the  RO to obtain outstanding treatment records and schedule a new VA examination.

In addition, the issue of entitlement to a total disability rating based on individual unemployability is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the November 2008 Tufts treatment note indicated that the Veteran stated that he was unemployed because of his right knee instability.  This assertion raises the issue of entitlement to a total disability rating based on individual unemployability.

The Board acknowledges that the Veteran's formal claim for a total disability rating based on individual unemployability was denied in October 2009, he filed a notice of disagreement and a statement of the case was issued in December 2010, but a substantive appeal does not appear to have been filed.  While the formal total disability rating based on individual unemployability claim is not before the Board this does not alter the fact that the total disability rating based on individual unemployability claim raised as part of the claims for higher rating for right knee strain residuals is before the Board.

As to consideration of an extra-schedular rating for residuals of a right knee strain, it is not possible to have total disability due to individual unemployability without also having marked interference with employment. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  As the issue of entitlement to a total disability rating based on unemployability is part of the claim for a higher initial rating for a right knee strain residuals, to include from June 16, 2008 to May 5, 2009, is being remanded, the issue of entitlement to an extra-schedular rating for right knee strain residuals must also be remanded, as the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the claims for a rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain from May 8, 2009, entitlement to a rating higher than 10 percent for limitation of motion residual to a right knee strain from May 8, 2009, entitlement to a total disability rating based on individual unemployability, and entitlement to an extra-schedular rating for residuals of a right knee strain are REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated after May 7, 2009, to include those of the Tufts Medical Center, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, frequency and severity of any impairment related to his right knee disability.  The claims folder, Virtual VA and a copy of this remand must be made available to and reviewed by the examiner.  The examiner is to provide the range of flexion and extension of the right knee in degrees, and must indicate whether the right knee exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost due to any of the above factors.  The examiner is to indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee, and if so, whether it is slight, moderate, or severe.  All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.

The examiner must address the impact the Veteran's right knee disability on his ability to secure or follow a substantially gainful occupation and whether it is at least as likely as not that the right knee disorders preclude substantially gainful employment.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA. If the examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to a rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain from May 8, 2009, entitlement to a rating higher than 10 percent for limitation of motion residual to a right knee strain from May 8, 2009, entitlement to a total disability rating based on individual unemployability, and entitlement to an extra-schedular rating for residuals of a right knee strain must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


